INUIT.=

Ur

In DEPORTATION Proceedings
A-10828430
Decided by Board February 28,1961
Deportability—Adverse court decision under section 503 of the :'•:Tationality
A -!:, of 1940 makes alien deportable.
Where respondent was admitted in 1952 to prosecute an action 1!7 ,
5O1 of the Nationality Act of 1940 and the court issued a final
judgment in 1958 declaring that respondent is not a national or citizen of
the United States following which respondent was notified of a departure
date and failed to depart, it was held that the adverse judgment by the
court in the section 503 proceedings without more required respondent's
deportation.
{2) Hence, respondent was properly found deportable under section 241(a) (2)
of the Immigration and Natiot ality Act as having remained in the United
States in violation of law.
(Note: Mutter of T—, 8-244, distinguished.)
CHAR4E :
Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Nonimmigrant remained longer than permitted.
BEFORE THE BOARD
DiSCUSSION: This case is before us on appeal from a decision

of a special inquiry officer directing the respondent's deportation.

The respondent is a male, about 20 or 25 years old, and apparently unmarried. He is a native of China and claims United States
citizenship. His only entry into the United States occurred on
January 28, 1952, at which time he was admitted as a nonimmigrant visitor under section 3(2) of the Immigration Act of 1924
[8 U.S.C. 203] for the purpose of prosecuting his suit under section
.503 of the Nationality Act of 1940 [8 U.S.C. 903] for a judgment
declaring him to be a national of the United States. A judgment
adverse to this respondent was entered in the United States District
Court for the Southern District of California, Central Division, and
this was affirmed by the United States Court of Appeals for the
Ninth Circuit on November 6, 1958 (Wong Ho a. Guardian ad 1'e:tent
of Wong Kwok Wei v. Pullet, 261 F.2(1 456 (CA. 9, 1958)). The

235

sole issue involved is whether the respondent's deportability has
been established.
We have carefully reviewed the entire record. The respondent
admitted the allegations of the order to show cause except that he
did not admit his alienage and did not admit that. he is a citizen of
China. He as3crtcd that he was born in China on April 30, 1935,

and that he is the son of W—H---. It. is not disputed that the
latter was a United States citizen who had resided in this country
prior to the birth of the respondent. The alleged mother of the
respondent has never been in the United States and W—H—'s last
trip to China was from May 30, 1934, to June 23, 1937. At the
trial, there was medical testimony, based on. X-rays, indicating that
the respondent was born about 1941. In the respondent's suit under section 503 of the Nationality Act of 1940, the District Court

found that he was not born on April 30, 1935, but after that date,
and that, he had not sustained his burden of proving (1) that he
is the true and lawful blood son of W H—, and (2) that he is a
national or citizen of the United States.
At the hearing, counsel again asserted that the respondent is a
United States citizen and that he is actually the son of W—H—.
The special inquiry officer held that the respondent was precluded
from presenting further evidence on the issue of alienag-e for two
reasons: (1) under the doctrine of collateral estoppel by judgment.,

and (2) because of the specific provision in section 503 relating to
deportation if the court decides that the plaintiff in the suit is nota national of the United States.
We will first discuss the second reason, that. is, the statutory
provision. Exhibit 2 is a certificate of identity issued by the
American consular officer which contains a statement to the effect
that it, is issued upon condition that the individual shall be subject

to deportation if the. final outcome of his action is adverse to his
claim of United States nationality, and item 11. of the application
for the certificate of identity is, in part. as follows: "I understand
that my admission to the United States shall be * * * upon the
condition that I shall be subject to deportation if the final outcome
of such court action is not to the effect that I am a national of
the United States and if I then fail to depart without delay from the
United States in accordance with directions from the Immigration and Naturalization Service." In view of the savings clause
contained in section 400(al of the Immigration and Nationality Act
[8 U.S.C_. 1101. Note; 66 Stat. 280], section 503 of the Nationality
Act of 1940 [54 Stat. 1171; 8 U.S.C. 903] is continued in force and
effect as to this respondent. Section 50 provided that an action
might be instituted against the head of a governmental department
for a judgment declaring a person to be a national of the United
236

States where he had been denied a citizenship right or privilege
upon the ground that he was not a national of the United States.
This section further provided, in part, as follows:
If such person is outside the United States and shall have instituted
such an action in court, he may * * obtain from a diplomatic or consular
officer of the United States in the foreign country in which he is residing a
certificate of identity stating that his nationality status is pending before the
court, and may be admitted to the United States with such certificate upon
the condition that he shall be subject to deportation in case it shall be deciefrd
(Emphasis
by the court that he is not a national of the United States. *
supplied. )

We believe it is crystal clear from section 503 in its entirety that
intended that where the claim of United States nationality
was made in good faith and the person making it was outside the
United States, he should be permitted to enter this country in order
to prosecute his suit, but if the court decided against him, that fact
alone -would require his deportation. In the respondent's case, it
was decided by the ecu./ [Itio he is not a national of the Unites
States and the case, therefore, differs from Matter of T—, 8 - 244
(1959) in which there was no decision by the court and the suit was
merely dismissed upon stipulation of the parties.
Exhibit 6 shows that on May 26, 1959, the respondent was notified that, in view of the adverse court decisions, the time for
which he was originally admitted had expired; he was directed to
depart from the United States on or before June 30, 1959; and he
was informed that failure to do so would result in the institution
of deportation proceedings. The order to show cause contains the
assertion that the respondent was admitted to the United States as
a nonimmigrant under section 3 of the Immigration Act of 1924 for
the purpose of proceeding with his action in a federal court for a
judgment declaring him to be a national of the United States, and
it was charged that he is deportable under section 241(a) (2) of
the Immigration and Nationality Act. This statutory provision re-quires the deportation of any alien who "* * * is in the United States
in violation of this Act or in violation of any other law of the
United States * * *." Since the respondent has remained in the
United States for a longer time than permitted and is now in the
United States in violation of the provisions of section 503 of the
Nationality Act of 1940, we hold that he is deportable on the charge
stated in the order to show cause, and his appeal will be dismissed.
The alternative basis for the special inquiry officer's decision was
his ruling that' the doctrine of collateral estoppel by judgment applies in this case so as to preclude the respondent from presenting
further evidence to establish his claimed United States citizenship.
This was the only issue which counsel discussed at the oral argument. Since we have concluded. that the respondent's deportation
Congress

237

is required because of the judicial decisions adverse to him and
the specific language of section 503 of the Nationality Act of
1940, we do not consider it necessary to discuss herein the collateral estoppel question or counsel's contentions concerning it.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

238

